Name: Commission Regulation (EEC) No 845/76 of 9 April 1976 amending the common quality standards for cucumbers
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  plant product
 Date Published: nan

 10 . 4. 76No L 96/30 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 845/76 of 9 April 1976 amending the common quality standards for cucumbers should allow cucumbers grown according to the new techniques to be marketed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Sole Article THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 2482/75 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas the common quality standards for cucum ­ bers were laid down in Council Regulation No 183/ 64/EEC of 17 November 1964 (3 ) ; whereas a quality class ' III ' was defined in Council Regulation (EEC) No 1194/69 of 26 June 1969 (4) ; Whereas major changes have taken place in the tech ­ niques for growing cucumbers under glass or in frames ; whereas the common quality standards Point (ii) of Chapter III 'Sizing of Annex 1/2 to Council Regulation No 183/64/EEC is hereby amended to read as follows : '( ii) Forced glasshouse and frame cucumbers marketed between 1 June and 31 August must, in addition :  have a minimum length of at least 30 cm,  have a diameter, measured half way along their length, of between 4 and 7 cm.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 April 1976 . For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No L 118 , 20 . 5 . 1972, p . 1 . (2 ) OJ No L 254, 1 . 10 . 1975, p . 3 . P) OJ No 192, 25 . 11 . 1964, p . 3217/64. (4 ) OJ No L 157, 28 . 6 . 1969, p . 1 .